 

Exhibit 10.2

 

TENET 2006 DEFERRED

 

COMPENSATION

 

PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

TENET 2006 DEFERRED COMPENSATION PLAN

 

 

 

Page

 

 

 

ARTICLE I — PREAMBLE AND PURPOSE

1

 

1.1

Preamble

1

 

1.2

Purpose

1

 

 

 

 

ARTICLE II — DEFINITIONS AND CONSTRUCTION

2

 

2.1

Definitions

2

 

2.2

Construction

8

 

 

 

 

ARTICLE III — PARTICIPATION AND FORFEITABILITY OF BENEFITS

9

 

3.1

Eligibility and Participation

9

 

3.2

Forfeitability of Benefits

10

 

 

 

 

ARTICLE IV — DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT
CREDITING RATES

11

 

4.1

General Rules Regarding Deferral Elections

11

 

4.2

Compensation and Bonus Deferrals

11

 

4.3

RSU Deferrals

13

 

4.4

Company Contributions

13

 

4.5

Accounting for Deferred Compensation

14

 

4.6

Investment Crediting Rates

15

 

 

 

 

ARTICLE V — DISTRIBUTION OF BENEFITS

18

 

5.1

Termination Distribution Election

18

 

5.2

Termination Distributions to Key Employees

20

 

5.3

Scheduled In-Service Withdrawals

20

 

5.4

Unforeseeable Emergency

20

 

5.5

Death of a Participant

20

 

5.6

Withholding

21

 

5.7

Impact of Reemployment on Benefits

21

 

 

 

 

ARTICLE VI — PAYMENT LIMITATIONS

22

 

6.1

Spousal Claims

22

 

6.2

Legal Disability

23

 

6.3

Assignment

24

 

 

 

 

ARTICLE VII — FUNDING

25

 

7.1

Funding

25

 

7.2

Creditor Status

25

 

 

 

 

ARTICLE VIII — ADMINISTRATION

26

 

8.1

The PAC

26

 

8.2

Powers of PAC

26

 

8.3

Appointment of Plan Administrator

26

 

i

--------------------------------------------------------------------------------


 

 

8.4

Duties of Plan Administrator

26

 

8.5

Indemnification of PAC and Plan Administrator

28

 

8.6

Claims for Benefits

28

 

8.7

Arbitration

29

 

8.8

Receipt and Release of Necessary Information

30

 

8.9

Overpayment and Underpayment of Benefits

30

 

 

 

 

ARTICLE IX — OTHER BENEFIT PLANS OF THE COMPANY

31

 

9.1

Other Plans

31

 

 

 

 

ARTICLE X — AMENDMENT AND TERMINATION OF THE PLAN

32

 

10.1

Continuation

32

 

10.2

Amendment of Plan

32

 

10.3

Termination of Plan

32

 

10.4

Termination of Affiliate’s Participation

32

 

 

 

 

ARTICLE XI — MISCELLANEOUS

33

 

11.1

No Reduction of Employer Rights

33

 

11.2

Provisions Binding

33

 

 

 

 

EXHIBIT A

A-1

 

ii

--------------------------------------------------------------------------------


 

TENET 2006 DEFERRED COMPENSATION PLAN

 

ARTICLE I
PREAMBLE AND PURPOSE

 

1.1                               Preamble.  This Tenet 2006 Deferred
Compensation Plan (the “Plan”) of Tenet Healthcare Corporation (the “Company”),
is intended to permit the Company and its participating Affiliates, as defined
herein (collectively, the “Employer”), to attract and retain a select group of
management or highly compensated employees and Directors, as defined herein.

 

The Employer may adopt one or more trusts to serve as a possible source of funds
for the payment of benefits under this Plan.

 

1.2                               Purpose.  Through this Plan, the Employer
intends to permit the deferral of compensation and to provide additional
benefits to Directors and a select group of management or highly compensated
employees of the Employer. Accordingly, it is intended that this Plan will not
constitute a “qualified plan” subject to the limitations of section 401(a) of
the Code, nor will it constitute a “funded plan,” for purposes of such
requirements. It also is intended that this Plan will be exempt from the
participation and vesting requirements of Part 2 of Title I of the Act, the
funding requirements of Part 3 of Title I of the Act, and the fiduciary
requirements of Part 4 of Title I of the Act by reason of the exclusions
afforded plans that are unfunded and maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.

 

--------------------------------------------------------------------------------

End of Article I

 

--------------------------------------------------------------------------------


 

ARTICLE II
DEFINITIONS AND CONSTRUCTION

 

2.1                               Definitions.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase will generally be a term defined in this
Section 2.1. The following words and phrases with the initial letter capitalized
will have the meaning set forth in this Section 2.1, unless a different meaning
is required by the context in which the word or phrase is used.

 

(a)                                  “Account” means one or more of the
bookkeeping accounts maintained by the Company or its agent on behalf of a
Participant, as described in more detail in Section 4.5.

 

(b)                                  “Act” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

(c)                                  “Affiliate” means a corporation that is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Company, any trade or business (whether or not
incorporated) that is in common control (as defined in section 414(c) of the
Code) with the Company, or any entity that is a member of the same affiliated
service group (as defined in section 414(m) of the Code) as the Company.

 

(d)                                  “Alternate Payee” means any spouse, former
spouse, child, or other dependent of a Participant who is recognized by a DRO as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Participant.

 

(e)                                  “Annual Incentive Plan Award” means the
amount payable to an Employee each year, if any, under the Company’s Annual
Incentive Plan, as the same may be amended, restated, modified, renewed or
replaced from time to time.

 

(f)                                    “Basic Deferral” means the Compensation
deferral made by a Participant pursuant to Section 4.2(a).

 

(g)                                 “Beneficiary” means the person designated by
the Participant to receive a distribution of his benefits under the Plan upon
the death of the Participant. If the Participant is married, his spouse will be
his Beneficiary, unless his spouse consents in writing to the designation of an
alternate Beneficiary. In the event that a Participant fails to designate a
Beneficiary, or if the Participant’s Beneficiary does not survive the
Participant, the Participant’s Beneficiary will be his surviving spouse, if any,
or if the Participant does not have a surviving spouse, his estate. The term
“Beneficiary” also will mean a Participant’s spouse or former spouse who is
entitled to all or a portion of a Participant’s benefit pursuant to Section 6.1.

 

(h)                                 “Board” means the Board of Directors of the
Company.

 

(i)                                    “Bonus” means (i) a bonus paid to a
Participant in the form of an Annual Incentive Plan Award, (ii) an annual bonus
payment to a Participant pursuant to

 

2

--------------------------------------------------------------------------------


 

an employment or similar agreement, or (iii) any other bonus payment designated
by the PAC as an eligible bonus under the Plan.

 

(j)                                    “Bonus Deferral” means the Bonus deferral
made by a Participant pursuant to Section 4.2(b). A Participant may also defer a
portion of his Bonus as a Supplemental Deferral pursuant to Section 4.2(c).

 

(k)                                “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(l)                                    “Company” means Tenet Healthcare
Corporation.

 

(m)                              “Compensation” means base salaries,
commissions, and certain other amounts of cash compensation payable to the
Participant during the Plan Year. Compensation will exclude cash bonuses,
foreign service pay, hardship withdrawal allowances and any other pay intended
to reimburse the Employee for the higher cost of living outside the United
States, Annual Incentive Plan Awards, automobile allowances, ExecuPlan payments,
housing allowances, relocation payments, deemed income, income payable under
stock incentive plans, Christmas gifts, insurance premiums, and other imputed
income, pensions, retirement benefits, and contributions to and payments from
the 401(k) Plan and this Plan or any other nonqualified retirement plan
maintained by the Employer. The term “Compensation” for Directors will mean any
cash compensation from retainers, meeting fees and committee fees paid during
the Plan Year.

 

(n)                                 “Compensation Committee” means the
Compensation Committee of the Board, which has the authority to amend and
terminate the Plan as provided in Article X. The Compensation Committee also
will be responsible for determining the amount of the Discretionary
Contribution, if any, to be made by the Employer.

 

(o)                                  “Compensation and Bonus Deferrals” means
the Basic Deferrals, Bonus Deferrals, Supplemental Deferrals and/or
Discretionary Deferrals made pursuant to Section 4.2 of the Plan.

 

(p)                                  “Director” means a member of the Board who
is not an Employee.

 

(q)                                  “Discretionary Contribution” means the
contribution made by the Employer on behalf of a Participant as described in
Section 4.4(b).

 

(r)                                  “Discretionary Deferral” means the
Compensation deferral described in Section 4.2(d) made by a Participant.

 

(s)                                  “DRO” means a domestic relations order that
is a judgment, decree, or order (including one that approves a property
settlement agreement) that relates to the provision of child support, alimony
payments or marital property rights to a spouse, former spouse, child or other
dependent of a Participant and is rendered under a state (within the meaning of
section 7701(a)(10) of the Code) domestic relations law (including a community
property law) and that:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Creates or recognizes the existence of
an Alternate Payee’s right to, or assigns to an Alternate Payee the right to
receive all or a portion of the benefits payable with respect to a Participant
under the Plan;

 

(ii)                                  Does not require the Plan to provide any
type or form of benefit, or any option, not otherwise provided under the Plan;

 

(iii)                               Does not require the Plan to provide
increased benefits (determined on the basis of actuarial value);

 

(iv)                              Does not require the payment of benefits to an
Alternate Payee that are required to be paid to another Alternate Payee under
another order previously determined to be a DRO; and

 

(v)                                 Clearly specifies: the name and last known
mailing address of the Participant and of each Alternate Payee covered by the
DRO; the amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined; the number of payments or payment periods to
which such order applies; and that it is applicable with respect to this Plan.

 

(t)                                    “Effective Date” means January 1, 2006,
except as provided otherwise herein.

 

(u)                                 “Election Form” means the written forms
provided by the PAC or the Plan Administrator pursuant to which the Participant
consents to participation in the Plan and makes elections with respect to
deferrals, requested investment crediting rates and distributions hereunder.
Such Participant consent and elections may be done either in writing or on-line
through an electronic signature.

 

(v)                                   “Eligible Person” means (i) each Employee
who is eligible for a Bonus as defined in Section 2.1(i) for the applicable Plan
Year, (ii) each Director, and (iii) all aviation personnel who are Employees and
are designated as captains. In addition, the term “Eligible Person” will include
any Employee designated as an Eligible Person by the PAC. As provided in
Section 3.1, the PAC may at any time, in its sole and absolute discretion, limit
the classification of Employees who are eligible to participate in the Plan for
a Plan Year and/or may modify or terminate an Eligible Person’s participation in
the Plan without the need for an amendment to the Plan.

 

(w)                                “Employee” means each select member of
management or highly compensated employee receiving remuneration, or who is
entitled to remuneration, for services rendered to the Employer, in the legal
relationship of employer and employee.

 

(x)                                  “Employer” means the Company and each
Affiliate which has adopted the Plan as a participating employer. An Affiliate
may evidence its adoption of the Plan either by a formal action of its governing
body or by commencing deferrals and taking other administrative actions with
respect to this Plan on behalf of its employees. An entity will cease to be a
participating employer as of the date such entity ceases to be an Affiliate.

 

4

--------------------------------------------------------------------------------


 

(y)                                  “Fair Market Value” means the closing price
of a share of Stock on the New York Stock Exchange on the date as of which fair
market value is to be determined.

 

(z)                                  “Five Percent Owner” means any person who
owns (or is considered as owning within the meaning of section 318 of the Code)
more than five percent (5%) of the outstanding stock of the Company or an
Affiliate or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Company or an Affiliate. The rules of sections
414(b), (c) and (m) of the Code will not apply for purposes of applying these
ownership rules. Thus, this ownership test will be applied separately with
respect to the Company and each Affiliate.

 

(aa)                            “401(k) Plan” means the Tenet Healthcare
Corporation 401(k) Retirement Savings Plan, as such plan may be amended,
restated, modified, renewed or replaced from time to time.

 

(bb)                            “JOBs Act” means the American Jobs Creation Act
of 2004 and any regulations or rulings issued thereunder. The provisions of the
Plan will be construed and administered in a manner that enables the Plan to
comply with the provisions of the JOBs Act.

 

(cc)                            “Key Employee” means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
was:

 

(i)                                     an officer of the Company or an
Affiliate having compensation within the meaning of section 415(c) of the Code
of greater than one hundred thirty thousand dollars ($130,000) (as adjusted
under section 416(i)(1) of the Code for Plan Years beginning after December 31,
2002) (such limit is $135,000 for 2005);

 

(ii)                                  a Five Percent Owner; or

 

(iii)                               a One Percent Owner having compensation
within the meaning of section 415(c) of the Code of more than one hundred fifty
thousand dollars ($150,000).

 

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

 

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an Employee or former Employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not

 

5

--------------------------------------------------------------------------------


 

apply). Conversely, for purposes of determining whether the one hundred thirty
thousand dollar ($130,000) adjusted limit on compensation is met under the
officer test described in Section 2.1(cc)(i), compensation from the Company and
all Affiliates will be taken into account (i.e., the controlled group rules of
sections 414(b), (c), (m) and (o) of the Code will apply). Further, in
determining who is an officer under the officer test described in
Section 2.1(cc)(i), no more than fifty (50) employees of the Company or its
Affiliates (i.e., the controlled group rules of sections 414(b), (c), (m) and
(o) of the Code will apply) will be treated as officers. If the number of
officers exceeds fifty (50), the determination of which Employees or former
Employees are officers will be determined based on who had the largest annual
compensation from the Company and Affiliates for the Plan Year.

 

(dd)                            “Matching Contribution” means the contribution
made by the Employer pursuant to Section 4.4(a) on behalf of a Participant who
makes Supplemental Deferrals to the Plan as described in Section 4.2(c).

 

(ee)                            “One Percent Owner” means any person who would
be described as a Five Percent Owner if “one percent (1%)” were substituted for
“five percent (5%)” each place where it appears therein.

 

(ff)                                “Open Enrollment Period” means the period
occurring each year during which an Eligible Person may make his elections to
defer his Compensation, Bonus and RSUs for a subsequent Plan Year pursuant to
Article IV. The Open Enrollment Period for 2006 will occur in June 2005 and an
Eligible Person may elect to defer under the Plan Compensation and Bonus that
would otherwise be paid in 2006 and RSUs awarded under the option exchange
program under the SIP. Subsequent Open Enrollment Periods will occur in
accordance with section 409A of the Code (i.e., no later than December 31st of
each year with respect to Compensation, no later than June 30 of each year with
respect to Bonus and either prior to or within thirty (30) days after the date
of grant with respect to RSUs).

 

(gg)                          “PAC” means the Pension Administration Committee
of the Company established by the Compensation Committee of the Board, and whose
members have been appointed by such Compensation Committee. The PAC will have
the responsibility to administer the Plan and make final determinations
regarding claims for benefits, as described in Article VIII.

 

(hh)                          “Participant” means each Eligible Person who has
been designated for participation in this Plan and each Employee or former
Employee (or Director or former Director) whose participation in this Plan has
not terminated.

 

(ii)                                “Plan” means the Tenet 2006 Deferred
Compensation Plan as set forth herein and as the same may be amended from time
to time.

 

(jj)                                “Plan Administrator” means the individual or
entity appointed by the PAC to handle the day-to-day administration of the Plan,
including but not limited to determining a Participant’s eligibility for
benefits and the amount of such benefits and complying with all applicable
reporting and disclosure obligations imposed on the Plan. If the PAC does not
appoint an individual or entity as Plan Administrator, the PAC will serve as the
Plan Administrator.

 

6

--------------------------------------------------------------------------------


 

(kk)                        “Plan Year” means the fiscal year of this Plan,
which will commence on January 1 each year and end on December 31 of such year.

 

(ll)                                “RSU Deferral” means the RSU deferral made
by a Participant pursuant to Section 4.3.

 

(mm)                    “RSU” means the restricted stock units awarded on
July 1, 2005 under the option exchange program under the SIP that was approved
by shareholders of the Company on May 26, 2005 or any RSUs awarded under the SIP
after December 31, 2006.

 

(nn)                          “Scheduled In-Service Withdrawal” means a
distribution elected by the Participant pursuant to Section 4.2 or Section 4.3
for an in-service withdrawal of amounts of Basic Deferrals, Bonus Deferrals
and/or RSU Deferrals made in a given Plan Year, and earnings or losses
attributable thereto, as set forth on the Election Form for such Plan Year.

 

(oo)                            “Scheduled Withdrawal Date” means the
distribution date elected by the Participant for a Scheduled In-Service
Withdrawal.

 

(pp)                            “SIP” means the Third Amended and Restated Tenet
Healthcare Corporation 2001 Stock Incentive Plan.

 

(qq)                            “Special Enrollment Period” means the thirty
(30) day period after an Employee is employed by the Employer (or a Director is
elected to the Board) and advised of his eligibility to participate in the Plan
during which the Eligible Person may make his elections to defer Compensation,
Bonus and RSUs earned after such election pursuant to Article IV. The Plan
Administrator may also designate certain periods as Special Enrollment Periods
to the extent permitted under section 409A of the Code.

 

(rr)                            “Stock” means the common stock, par value $0.075
per share, of the Company.

 

(ss)                            “Stock Unit” means a non-voting,
non-transferable unit of measurement that is deemed for bookkeeping and
distribution purposes only to represent one outstanding share of Stock.

 

(tt)                                “Supplemental Deferral” means the
Compensation and/or Bonus Deferral described in Section 4.2(c).

 

(uu)                          “Termination of Employment” means (i) with respect
to an Employee, the date that such Employee ceases performing services for the
Employer and its Affiliates in the capacity of an employee and (ii) with respect
to a Director, the date that such Director ceases to provide services to the
Company as a member of the Board. An Employee who transfers employment from an
Employer to an Affiliate, regardless of whether such Affiliate has adopted the
Plan as a participating employer, will not incur a Termination of Employment. A
Participant who experiences a “qualifying termination” under the Tenet Executive
Severance Protection Plan (the “TESPP”) will incur a Termination of Employment
under the Plan and such an Employee will be ineligible to make Compensation and
Bonus Deferrals and RSU Deferrals under the Plan during his severance period
under

 

7

--------------------------------------------------------------------------------


 

the TESPP (i.e., will be ineligible for future participation in the Plan as an
active Employee).

 

(vv)                              “Trustee” means the individual or entity
appointed to serve as trustee of any trust established as a possible source of
funds for the payment of benefits under this Plan as provided in Section 7.1.

 

(ww)                        “2001 DCP” means the Seventh Amended and Restated
Tenet 2001 Deferred Compensation Plan which was in effect prior to the passage
of the JOBs Act and the enactment of section 409A of the Code. All pre-2005
employee deferrals and employer contributions under the 2001 DCP were fully
vested as of January 31, 2004 and as such are not subject to the provisions of
section 409A of the Code. All 2005 employee deferrals and employer contributions
under the 2001 DCP are subject to, and were made in accordance with, the
requirements of section 409A of the Code. No employee deferrals or employer
contributions will be made to the 2001 DCP after 2005. It is anticipated that
all 2005 employee deferrals and employer contributions under the 2001 DCP will
be transferred to and administered under this Plan.

 

(xx)                            “Unforeseeable Emergency” means (i) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, his spouse or his dependent (as defined under section 152(a) of
the Code), (ii) a loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Plan Administrator in its sole and absolute discretion in accordance with the
requirements of section 409A of the Code.

 

2.2                               Construction.                     If any
provision of this Plan is determined to be for any reason invalid or
unenforceable, the remaining provisions of this Plan will continue in full force
and effect. All of the provisions of this Plan will be construed and enforced in
accordance with the laws of the State of Texas and will be administered
according to the laws of such state, except as otherwise required by the Act,
the Code or other applicable federal law. The term “delivered to the PAC or Plan
Administrator,” as used in this Plan, will include delivery to a person or
persons designated by the PAC or Plan Administrator, as applicable, for the
disbursement and the receipt of administrative forms. Delivery will be deemed to
have occurred only when the form or other communication is actually received.
Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this Plan. The pronouns “he,” “him” and “his”
used in the Plan will also refer to similar pronouns of the female gender unless
otherwise qualified by the context.

 

--------------------------------------------------------------------------------

End of Article II

 

8

--------------------------------------------------------------------------------


 

ARTICLE III
PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1                               Eligibility and Participation.

 

(a)                                  Determination of Eligibility. It is
intended that eligibility to participate in the Plan will be limited to Eligible
Persons, as determined by the PAC, in its sole and absolute discretion. During
the Open Enrollment Period, each Eligible Person will be contacted and informed
that he may elect to defer portions of his Compensation, Bonus and/or RSUs and
will be provided with an Election Form, investment crediting rate preference
designation and such other forms as the PAC or the Plan Administrator will
determine. An Eligible Person will become a Participant by completing all
required forms and making a deferral election during an Open Enrollment Period
pursuant to Section 4.1. Eligibility to become a Participant for any Plan Year
will not entitle an Eligible Person to continue as an active Participant for any
subsequent Plan Year.

 

(b)                                  Limits on Eligibility. The PAC may at any
time, in its sole and absolute discretion, limit the classification of Employees
eligible to participate in the Plan and/or may limit or terminate an Eligible
Person’s participation in the Plan. Any action taken by the PAC that limits the
classification of Employees eligible to participate in the Plan or that modifies
or terminates an Eligible Person’s participation in the Plan will be set forth
in Exhibit A attached hereto. Exhibit A may be modified from time to time
without a formal amendment to the Plan, in which case a revised Exhibit A will
be attached hereto.

 

An Employee who takes an Unforeseeable Emergency distribution pursuant to
Section 5.4 of this Plan (including amounts attributable to 2005 employee
deferrals and employer contributions under the 2001 DCP which are transferred to
and administered under this Plan) or Section 6.4 of the 2001 DCP (in the event
such 2005 employee deferrals and employer contributions are not transferred to
and administered under this Plan) will have his Compensation and Bonus Deferrals
and RSU Deferrals under this Plan suspended for the remainder of the Plan Year
in which such distribution occurs. This mid-year suspension provision will not
apply with respect to an Unforeseeable Emergency distribution made pursuant to
5.4 of the 2001 DCP. However, an Employee who takes an Unforeseeable Emergency
distribution under either the 2001 DCP or this Plan will be ineligible to
participate in the Plan for purposes of making Compensation and Bonus Deferrals
and RSU Deferrals and receiving a Matching Contribution for the Plan Year
following the year in which such distribution occurs.

 

(c)                                  Eligibility on Initial Employment. If an
Eligible Person is employed or elected to the Board during the Plan Year and
designated by the PAC to be a Participant for such year, such Eligible Person
may elect to participate in the Plan during the Special Enrollment Period for
the remainder of such Plan Year, by completing all required forms under
Section 4.1 and making a Compensation Deferral and/or RSU Deferral election
pursuant to Section 4.2 or Section 4.3. Designation as a Participant for the
Plan Year in which he is employed or elected to the Board will not entitle the
Eligible Person to continue as an active Participant for any subsequent Plan
Year.

 

9

--------------------------------------------------------------------------------


 

(d)                                  Loss of Eligibility Status. A Participant
under this Plan who separates from employment with the Employer, or who ceases
to be a Director, will continue as an inactive Participant under this Plan until
the Participant has received payment of all amounts payable to him under this
Plan. In the event that an Eligible Person ceases active participation in the
Plan because the Eligible Person is no longer described as a Participant
pursuant to this Section 3.1, or because he ceases making deferrals of
Compensation, Bonuses or RSUs, the Eligible Person will continue as an inactive
Participant under this Plan until he has received payment of all amounts payable
to him under this Plan.

 

3.2                               Forfeitability of Benefits. Except as provided
in Section 6.1, a Participant will at all times have a nonforfeitable right to
amounts credited to his Account pursuant to Section 4.5. As provided in
Section 7.2, however, each Participant will be only a general creditor of the
Company and/or his Employer with respect to the payment of any benefit under
this Plan.

 

--------------------------------------------------------------------------------

End or Article III

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV
DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING
AND INVESTMENT CREDITING RATES

 

4.1                               General Rules Regarding Deferral Elections. An
Eligible Person may become a Participant in the Plan for the applicable Plan
Year by electing during the Open Enrollment Period to defer his Compensation,
Bonus and/or RSUs pursuant to the terms of this Section 4.1 on an Election Form.
Such Election Form will be submitted to the Plan Administrator by the date
specified by the Plan Administrator and will be effective with respect to:

 

(a)                                  Compensation and/or Bonus deferral
elections, with the first paycheck dated on or after the next following
January 1 with respect to the June 2005 Open Enrollment Period or with the first
paycheck dated on or after the following January 1 with respect to all
subsequent Open Enrollment Periods; and

 

(b)                                 RSU deferral elections, with respect to RSUs
awarded on July 1, 2005 under the option exchange program under the SIP for the
June 2005 Open Enrollment Period or with respect to RSUs that are awarded under
the SIP after such date, either prior to or within thirty (30) days after the
grant date as required by section 409A of the Code.

 

In the case of an Eligible Person who is employed or elected to the Board during
the Plan Year, the Election Form will be entered into within the Special
Enrollment Period and submitted to the Plan Administrator by the date specified
by the Plan Administrator and the specified deferral elections will only be
effective with respect to Compensation, Bonus and/or RSUs earned after the date
such Election Form is received by the Plan Administrator.

 

A Participant’s Election Form will only be effective with respect to a single
Plan Year and will be irrevocable for the duration of such Plan Year. Deferral
elections for each applicable Plan Year of participation will be made during the
Open Enrollment Period pursuant to a new Election Form.

 

4.2                               Compensation and Bonus Deferrals.  Four types
of Compensation and Bonus Deferrals may be made under the Plan:

 

(a)                                  Basic Deferral. Each Eligible Person
may elect to defer a stated dollar amount, or designated full percentage, of
Compensation to the Plan up to a maximum percentage of seventy five percent
(75%) (one hundred percent (100%) for Directors) of the Eligible Person’s
Compensation for the applicable Plan Year until either (i) the Participant’s
Termination of Employment or (ii) a future year in which the Participant is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Compensation would have otherwise been paid (i.e., as a Scheduled
In-Service Withdrawal subject to the provisions of Section 5.3).

 

The Employer will not make any Matching Contributions with respect to any Basic
Deferrals made to the Plan.

 

11

--------------------------------------------------------------------------------


 

(b)                                  Bonus Deferral. Each Eligible Person
may elect to defer a stated dollar amount, or designated full percentage, of his
Bonus to the Plan up to a maximum percentage of one hundred percent (100%)
(ninety seven percent (97%) if a Supplemental Deferral is elected pursuant to
Section 4.2(c)) of the Employee’s Bonus for the applicable Plan Year until
either (i) the Eligible Person’s Termination of Employment or (ii) a future year
in which the Eligible Person is still employed by the Employer (or providing
services as a member of the Board) and that is at least two (2) calendar years
after the end of the Plan Year in which the Bonus would have otherwise been paid
(i.e., as a Scheduled In-Service Withdrawal subject to the provisions of
Section 5.3).

 

Bonus Deferrals generally will be made in the form of cash; provided, however,
that if the Company modifies the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals may be made in the form of Stock.
Any Bonus Deferrals made in the form of Stock will be converted to Stock Units,
based on the number of shares so deferred, credited to the Stock Unit Account
and distributed to the Participant at the time specified herein in an equivalent
number of whole shares of Stock as provided in Section 4.5(b).

 

The Employer will not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

 

(c)                                  Supplemental Deferral. Each Eligible Person
may elect to make Supplemental Deferrals to the Plan payable upon Termination of
Employment (i.e., Scheduled In-Service Withdrawals are not available with
respect to Supplemental Deferrals) in accordance with the following provisions
of this Section 4.2(c).

 

(i)                                     Statutory Limits. Each Eligible Person
who is also a participant in the 401(k) Plan may elect to automatically have
three percent (3%) of his Compensation deferred under the Plan when he reaches
any of the following statutory limitations under the 401(k) Plan:  (A) the
limitation on Compensation under section 401(a)(17) of the Code, as such limit
is adjusted for cost of living increases, (B) the limitation imposed on elective
deferrals under section 402(g) of the Code, as such limit is adjusted for cost
of living increases,  (C) the limitations on contributions and benefits under
section 415 of the Code, or (D) the limitations on contributions imposed by the
401(k) Plan administrator in order to satisfy the limitations on contributions
under sections 401(k) and 401(m) of the Code. The ability to make Supplemental
Deferrals under this Section 4.2(c)(i) will not be impacted by the Participant’s
eligibility to make “catch-up contributions” under the 401(k) Plan. However, a
Participant who makes a Supplemental Deferral under this Section 4.2(c)(i) will
not be permitted to modify his 401(k) Plan deferral elections during the Plan
Year in which such Supplemental Deferral election is in effect.

 

The Employer will make Matching Contributions with respect to Supplemental
Deferrals made to the Plan as provided in Section 4.4.

 

(ii)                                  Bonus. Each Eligible Person who is also a
participant in the 401(k) Plan may elect to automatically have three percent
(3%) of his Bonus deferred under the Plan as a Supplemental Deferral whether or
not the Eligible

 

12

--------------------------------------------------------------------------------


 

Person has reached the statutory limitations under the 401(k) Plan described in
Section 4.2(c)(i). This Supplemental Deferral will be applied to that portion of
the Eligible Person’s Bonus in excess of that deferred as a Bonus Deferral under
Section 4.2(b). For example, if the Eligible Person elects to defer fifty
percent (50%) of his Bonus under Section 4.2(b) and also elects to make a
Supplemental Deferral under this Section 4.2(c), fifty percent (50%) of the
Eligible Person’s Bonus will be deferred under Section 4.2(b) and three percent
(3%) of the Eligible Person’s Bonus will be deferred under this Section 4.2(c).

 

The Employer will make Matching Contributions with respect to Supplemental
Deferrals made to the Plan as provided in Section 4.2.

 

(d)                                  Discretionary Deferral. The PAC
may authorize an Eligible Person to defer a stated dollar amount, or designated
full percentage, of Compensation to the Plan as a Discretionary Deferral. The
PAC, in its sole and absolute discretion, may limit the amount or percentage of
Compensation an Eligible Person may defer to the Plan as a Discretionary
Deferral and may prohibit Scheduled In-Service Withdrawals with respect to such
Discretionary Deferral. The Employer will not make any Matching Contributions
pursuant to Section 4.4(a) with respect to any Discretionary Deferrals, but
may elect to make a Discretionary Contribution to the Plan with respect to such
Discretionary Deferrals in the form of a discretionary matching contribution as
described in Section 4.4(b).

 

4.3                               RSU Deferrals. An Eligible Person may elect to
defer a designated full percentage, up to one hundred percent (100%) of his RSUs
until either (a) the Eligible Person’s Termination of Employment or (b) a future
year while the Eligible Person is still employed by the Employer and that is at
least two (2) calendar years after the end of the Plan Year in which the RSU is
granted (i.e., as a Scheduled In-Service Withdrawal subject to the provisions of
5.3) pursuant to an Election Form. A deferral election made pursuant to this
Section 4.3 will apply to the entire RSU grant (i.e., a Participant may not
elect to make a separate election with respect to each portion of the RSU award
based on the award’s vesting schedule). Such RSU Deferrals will be converted to
Stock Units, based on the number of shares so deferred, credited to the Stock
Unit Account and distributed to the Participant at the time specified on the
Election Form in an equivalent number of whole shares of Stock as provided in
Section 4.5(b).

 

The Employer will not make any Matching Contributions with respect to any RSU
Deferrals made to the Plan.

 

4.4                               Company Contributions.

 

(a)                                  Matching Contribution. The Employer will
make a Matching Contribution to the Plan each Plan Year on behalf of each
Participant who makes a Supplemental Deferral to the Plan for such Plan Year.
Such Matching Contribution will equal one hundred percent (100%) of the
Participant’s Supplemental Deferrals for such Plan Year. Matching Contributions
and earnings and losses thereon will be distributed upon the Participant’s
Termination of Employment in the manner elected by the Participant (or deemed
elected by the Participant) upon his initial enrollment in the Plan as provided
in Section 5.1.

 

13

--------------------------------------------------------------------------------


 

(b)                                  Discretionary Contribution. The Employer
may elect to make a Discretionary Contribution to a Participant’s Account in
such amount, and at such time, as will be determined by the Compensation
Committee. Any Discretionary Contribution made by the Employer, plus earnings
and losses thereon, will be paid to the Participant upon his Termination of
Employment with the Employer in the manner elected by the Participant (or deemed
elected by the Participant) upon his initial enrollment in the Plan as provided
in Section 5.1.

 

4.5                               Accounting for Deferred Compensation.

 

(a)                                  Cash Account. If a Participant has made an
election to defer his Compensation and/or Bonus and has made a request for
amounts deferred to be deemed invested pursuant to Section 4.5(a), the Company
may, in its sole and absolute discretion, establish and maintain a Cash Account
for the Participant under this Plan. Each Cash Account will be adjusted at least
quarterly to reflect the Basic Deferrals, Bonus Deferrals, Supplemental
Deferrals, Discretionary Deferrals, Matching Contributions and Discretionary
Contributions credited thereto, earnings or losses credited thereon, and any
payment of such Basic Deferrals, Bonus Deferrals, Supplemental Deferrals,
Discretionary Deferrals, Matching Contributions and Discretionary Contributions
pursuant to Article V. The amounts of Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, Discretionary Deferrals and Matching Contributions will
be credited to the Participant’s Cash Account within five (5) business days of
the date on which such Compensation and/or Bonus would have been paid to the
Participant had the Participant not elected to defer such amount pursuant to the
terms and provisions of the Plan. Any Discretionary Contributions will be
credited to each Participant’s Cash Account at such times as determined by the
Compensation Committee. In the sole and absolute discretion of the Plan
Administrator, more than one Cash Account may be established for each
Participant to facilitate record-keeping convenience and accuracy. Each such
Cash Account will be credited and adjusted as provided in this Plan.

 

(b)                                  Stock Unit Account. If a Participant has
made an election to defer his Compensation and/or Bonus and has made a request
for such deferrals to be deemed invested in Stock Units pursuant to
Section 4.5(b), the Plan Administrator may, in its sole and absolute discretion,
establish and maintain a Stock Unit Account and credit the Participant’s Stock
Unit Account with a number of Stock Units determined by dividing an amount equal
to the Basic Deferrals, Bonus Deferrals, Supplemental Deferrals and associated
Matching Contributions, and Discretionary Deferrals made as of such date by the
Fair Market Value of a share of Stock on the date such Compensation and/or Bonus
otherwise would have been payable. Such Stock Units will be credited to the
Participant’s Stock Unit Account as soon as administratively practicable after
the determination of the number of Stock Units is made pursuant to the preceding
sentence.

 

If the Participant is entitled to a Discretionary Contribution and has elected
to have amounts credited to his Account to be deemed invested in Stock Units
pursuant to Section 4.6(b), the Plan Administrator may, in its sole discretion,
establish and maintain a Stock Unit Account and credit the Participant’s Stock
Unit Account with a number of Stock Units determined by dividing an amount equal
to the Discretionary Contribution made as of such date by the Fair Market

 

14

--------------------------------------------------------------------------------


 

Value of a share of Stock on the date such Discretionary Contribution would have
otherwise been made. Such Stock Units will be credited to the Participant’s
Stock Unit Account as soon as administratively practicable after the
determination of the number of Stock Units has been made pursuant to the
preceding sentence.

 

Bonus Deferrals made in Stock and RSU Deferrals will be credited to the Stock
Unit Account as provided in Section 4.2(b).

 

In the sole and absolute discretion of the Plan Administrator, more than one
Stock Unit Account may be established for each Participant to facilitate
record-keeping convenience and accuracy.

 

(i)                                     The Stock Units credited to a
Participant’s Stock Unit Account will be used solely as a device for determining
the number of shares of Stock eventually to be distributed to the Participant in
accordance with this Plan. The Stock Units will not be treated as property of
the Participant or as a trust fund of any kind. No Participant will be entitled
to any voting or other stockholder rights with respect to Stock Units credited
under this Plan.

 

(ii)                                  If the outstanding shares of Stock are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Stock or other
securities, through merger, consolidation, spin-off, sale of all or
substantially all the assets of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
appropriate and proportionate adjustment will be made by the Compensation
Committee in the number and kind of Stock Units credited to a Participant’s
Stock Unit Account.

 

(c)                                  Accounts Held in Trust. Amounts credited to
Participants’ Accounts may be secured by one or more trusts, as provided in
Section 7.1, but will be subject to the claims of the general creditors of each
such Participant’s Employer. Although the principal of such trust and any
earnings or losses thereon will be separate and apart from other funds of the
Employer and will be used for the purposes set forth therein, neither the
Participants nor their Beneficiaries will have any preferred claim on, or any
beneficial ownership in, any assets of the trust prior to the time such assets
are paid to the Participant or Beneficiaries as benefits and all rights created
under this Plan will be unsecured contractual rights of Plan Participants and
Beneficiaries against the Employer. Any assets held in the trust with respect to
a Participant will be subject to the claims of the general creditors of that
Participant’s Employer under federal and state law in the event of insolvency.
The assets of any trust established pursuant to this Plan will never inure to
the benefit of the Employer and the same will be held for the exclusive purpose
of providing benefits to that Employer’s Participants and their beneficiaries.

 

4.6                               Investment Crediting Rates. At the time of
making a deferral election described in Section 4.1, the Participant will
request on an Election Form the type of investment

 

15

--------------------------------------------------------------------------------


 

crediting rate option with which the Participant would like the Company, in its
sole and absolute discretion, to credit the Participant; namely, one of several
investment crediting rate options payable in cash or an investment crediting
rate option based on the performance of the price of the Company’s Stock and
payable in the Company’s Stock. Such investment crediting rate election will
apply to all deferrals and contributions under the Plan, except for Bonus
Deferrals made in Stock and RSU Deferrals which will automatically be credited
to the Stock Unit Account as provided in Section 4.2(b) and Section 4.3.

 

(a)                                  Cash Investment Crediting Rate Options. A
Participant may request on an Election Form the type of investment in which the
Participant would like Compensation and Bonus Deferrals to be deemed invested
for purposes of determining the amount of earnings to be credited or losses to
be debited to his Cash Account. The Participant will specify his preference from
among the following possible investment crediting rate options:

 

(i)                                     An annual rate of interest equal to one
percent (1%) below the prime rate of interest as quoted by Bloomberg, compounded
daily; or

 

(ii)                                  One or more benchmark mutual funds.

 

A Participant may change, on a daily basis, the investment crediting rate
preference under this Section 4.6(a) by filing an election in such manner as
will be determined by the PAC. Notwithstanding any request made by a
Participant, the Company, in its sole and absolute discretion, will determine
the investment rate with which to credit amounts deferred by Participants under
this Plan, provided, however, that if the Company chooses an investment
crediting rate other than the investment crediting rate requested by the
Participant, such investment crediting rate cannot be less than (i) above.

 

(b)                                  Stock Units. A Participant may request on
an Election Form to have all or a portion of his Compensation and Bonus
Deferrals to be deemed invested in Stock Units. Any request to have Compensation
and Bonus Deferrals to be deemed invested in Stock Units is irrevocable and such
amounts will be distributed in an equivalent whole number of shares of Stock
pursuant to the provisions of Article V. Any fractional share interests will be
paid in cash with the last distribution.

 

(c)                                  Deemed Election. In his request(s) pursuant
to this Section 4.6, the Participant may request that all or any portion of his
Account (in whole percentage increments) be deemed invested in one or more of
the investment crediting rate preferences provided under the Plan as
communicated from time to time by the PAC. Although a Participant may express an
investment crediting rate preference, the Company will not be bound by such
request. If a Participant fails to set forth his investment crediting rate
preference under this Section 4.6, he will be deemed to have elected an annual
rate of interest equal to one percent (1%) below the prime rate of interest as
quoted by Bloomberg, compounded daily. The PAC will select from time to time, in
its sole and absolute discretion, the possible investment crediting rate options
to be offered under the Plan.

 

16

--------------------------------------------------------------------------------


 

(d)                                  Employer Contributions. Matching
Contributions to the Plan made by the Employer and allocated to a Participant’s
Account pursuant to Section 4.3 will be credited with the same investment
crediting rate as the Participant’s associated Supplemental Deferrals for the
relevant Plan Year. Discretionary Contributions, if any, made by the Employer
and allocated to a Participant’s Account pursuant to Section 4.4 will be
credited with the investment crediting rate specified (or deemed specified) by
such Participant on his Election Form for the relevant Plan Year with respect to
the Participant’s Basic Deferrals and Bonus Deferrals.

 

A Participant will retain the right to change the investment crediting rate
applicable to Matching Contributions and Discretionary Contributions as provided
in this Section 4.6.

 

(e)                                  Transferred Accounts. The Company retains
the right in its sole and absolute discretion to transfer 2005 employee
deferrals and employer contributions under the 2001 DCP from the 2001 DCP to
this Plan. In the event that the Company determines that a transfer of a
Participant’s 2005 employee deferrals and employer contributions under the 2001
DCP to this Plan is appropriate, a Participant will be permitted to express an
investment crediting rate preference with respect to such transferred amounts.
Irrespective of such transfer, such Participant’s termination distribution
election with respect to the Plan and the 2001 DCP will be governed by
Section 5.1.

 

--------------------------------------------------------------------------------

End of Article IV

 

17

--------------------------------------------------------------------------------


 

ARTICLE V
DISTRIBUTION OF BENEFITS

 

5.1                               Termination Distribution Election. Subject to
Section 5.1(d) (regarding the 2001 DCP), at the time an Eligible Person first
becomes a Participant in the Plan (i.e., elects to make Compensation and Bonus
Deferrals and/or RSU Deferrals or is awarded a Discretionary Contribution under
the Plan), such Participant must elect the time and manner in which his Account
balance will be paid upon his Termination of Employment, subject to the
restrictions on the timing of such distribution to Key Employees under
Section 5.2. A Participant’s termination distribution election, both as to the
time of distribution and the manner of distribution, will be irrevocable and
will apply to all deferrals and contributions made with respect to that
Participant under the Plan. Further, as provided in Section 5.3, a Participant’s
termination distribution election will supercede any Scheduled In-Service
Withdrawal election made by the Participant pursuant to Article IV.

 

(a)                                  Time of Distribution

 

A Participant may elect to receive a distribution of his Plan Account upon his
Termination of Employment at any of the following times:

 

(i)                                     Subject to the six (6) month delay
applicable to Key Employees described in Section 5.2, as soon as practicable
after the Participant’s Termination of Employment;

 

(ii)                                  In the first January following the
Participant’s Termination of Employment; or

 

(iii)                               In the second January following the
Participant’s Termination of Employment.

 

A Participant who dies while an Employee or a Director, as applicable, will be
deemed to have incurred a Termination of Employment on the date of his death.

 

(b)                                  Manner of Distribution

 

The manner in which the Participant’s Account balance will be paid depends on
the amount of the Participant’s Account balance at the time of his Termination
of Employment.

 

(i)                                     Account balances of more than one
hundred thousand dollars ($100,000) may be paid in the form of a lump sum,
monthly or annual installments over a period of not less than one (1) nor more
than fifteen (15) years.

 

(ii)                                  Account balances of more than ten thousand
dollars ($10,000) but less than one hundred thousand dollars ($100,000) may be
paid in the form of a lump sum or annual installments over a period of not less
than one (1) nor more than fifteen (15) years.

 

18

--------------------------------------------------------------------------------


 

(iii)                               Account balances of less than ten thousand
dollars ($10,000) will automatically be paid in the form of a lump sum.

 

Such lump sum or installments will be made in cash or in Stock, or in a
combination thereof, depending on the Participant’s investment crediting rates
as provided in Section 4.6. To the extent that installments will be made solely
in cash, such installments will be made on a monthly or annual basis, as
determined above. Installments of Stock or installments of cash and Stock will
be made on an annual basis, irrespective of the amount of the Participant’s
Account. If the Participant’s Account is paid in installments, such Account will
be revalued during the term of such installments based on procedures established
by the Plan Administrator.

 

(c)                                  Failure to Elect Distribution

 

In the event that a Participant fails to elect the manner in which his Account
balance will be paid upon his Termination of Employment, such Account balance
will be paid in the form of a lump sum as soon as practicable following the
Participant’s Termination of Employment, subject to the six (6) month delay
applicable to Key Employees described in Section 5.2.

 

(d)                                  Special Rule for Participants in the 2001
DCP

 

Special distribution rules apply to a Participant who participated in the 2001
DCP:

 

(i)                                     Plan Distribution Election Controls. If
a Participant who participated in the 2001 DCP enrolls in this Plan during the
June 2005 Open Enrollment Period, such Participant’s 2005 employee deferrals and
employer contributions under the 2001 DCP will be governed by the termination
distribution election made by the Participant under Section 5.1 of this Plan.

 

(ii)                                  2001 DCP Election Controls. If a
Participant who participated in the 2001 DCP does not enroll in this Plan during
the June 2005 Open Enrollment Period, then such Participant’s 2005 employee
deferrals and employer contributions under the 2001 DCP as well as any Employee
deferrals and Employer contributions made with respect to such Participant under
this Plan will be governed by the Participant’s termination distribution
election under the 2001 DCP; provided, however, such Participant’s 2005 employee
deferrals and employer contributions under the 2001 DCP and Employee deferrals
and Employer contributions made with respect to such Participant under this Plan
will be subject to the six (6) month delay applicable to Key Employees described
in Section 5.2.

 

(e)                                  Taxation of Distributions

 

All distributions from the Plan will be taxable as ordinary income when received
and subject to appropriate withholding of income taxes. In the case of
distributions in Stock, the appropriate number of shares of Stock may be sold to

 

19

--------------------------------------------------------------------------------


 

satisfy such withholding obligations pursuant to administrative procedures
adopted by the Plan Administrator.

 

5.2                               Termination Distributions to Key Employees.
Distributions under this Plan that are payable to a Key Employee on account of a
Termination of Employment will be delayed for a period of six (6) months
following such Participant’s Termination of Employment. This six (6) month
restriction will not apply, or will cease to apply, with respect to a
distribution to a Participant’s Beneficiary by reason of the death of the
Participant.

 

5.3                               Scheduled In-Service Withdrawals. A
Participant who elects a Scheduled In-Service Withdrawal pursuant to Section 4.2
or Section 4.3 may subsequently elect to delay such distribution for a period of
at least five (5) additional calendar years; provided, that such election is
made at least (12) twelve months prior to the date that such distribution would
otherwise be made. Further, in the event that a Participant elects a Scheduled
In-Service Withdrawal and incurs a Termination of Employment prior to the
Scheduled Withdrawal Date, the Participant’s Scheduled In-Service Withdrawal
election and Compensation and Bonus Deferral and/or RSU Deferral election under
Section 4.2 or Section 4.3, respectively, will be cancelled and the
Participant’s entire Account balance will be paid according to the Participant’s
termination distribution election as provided in Section 5.1.

 

5.4                               Unforeseeable Emergency. Upon application by
the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Participant’s Account balance
prior to his Termination of Employment and any Scheduled Withdrawal Date in the
event of an Unforeseeable Emergency. Any such application will set forth the
circumstances constituting such Unforeseeable Emergency. The Plan Administrator
will determine whether to grant an application for a distribution on account of
an Unforeseeable Emergency in accordance with guidance issued pursuant to
Section 409A of the Code.

 

A Participant who takes an Unforeseeable Emergency distribution pursuant to this
Section 5.4 (including amounts attributable to 2005 employee deferrals and
employer contributions made under the 2001 DCP which are transferred to and
administered under this Plan) or pursuant to Section 6.4 of the 2001 DCP (in the
event that such 2005 employee deferrals and employer matching contributions are
not transferred to and administered under the Plan) will have his Compensation
and Bonus Deferrals and RSU Deferrals under this Plan suspended for the
remainder of the Plan Year in which such Unforeseeable Emergency distribution
occurs. In addition, such Participant will be ineligible to participate in the
Plan for purposes of making Compensation and Bonus Deferrals and RSU Deferrals
and receiving a Matching Contribution for the Plan Year following the year in
which such distribution occurs.

 

5.5                               Death of a Participant. If a Participant dies
while employed by the Employer, the Participant’s Account balance will be paid
to the Participant’s Beneficiary in the manner elected (or deemed elected) by
the Participant pursuant to Section 5.1; provided, that the six (6) month
restriction on distributions to Key Employees under Section 5.2 will not apply.

 

In the event a terminated Participant dies while receiving installment payments,
the remaining installments will be paid to the Participant’s Beneficiary as such
payments become due in accordance with Section 5.1.

 

20

--------------------------------------------------------------------------------


 

In the event a terminated Participant dies before receiving his lump sum payment
or before he begins receiving installment payments, the lump sum payment or
installment payments will be paid to the Participant’s Beneficiary as such
payments become due in accordance with Section 5.1; provided, that the six
(6) month restriction on distributions to Key Employees under Section 5.2 will
not apply.

 

5.6                               Withholding. Any taxes or other legally
required withholdings from Compensation and Bonus Deferrals, RSU Deferrals,
termination distributions, Scheduled In-Service Withdrawal payments and
Unforeseeable Emergency distributions to Participants or Beneficiaries under the
Plan will be deducted and withheld by the Employer, benefit provider or funding
agent as required pursuant to applicable law. To the extent amounts are payable
under this Plan in Stock, the appropriate number of shares of Stock may be
withheld to satisfy such withholding obligation. A Participant or Beneficiary
will be provided with a tax withholding election form for purposes of federal
and state tax withholding, if applicable.

 

5.7                               Impact of Reemployment on Benefits. If a
Participant incurs a Termination of Employment and begins receiving, or is
scheduled to receive, installment payments from the Plan and such Participant is
reemployed by the Employer, then such Participant’s installment payments will
continue or commence as scheduled during the period of his reemployment.

 

--------------------------------------------------------------------------------

End of Article V

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI
PAYMENT LIMITATIONS

 

6.1                               Spousal Claims.

 

(a)                                  In the event that an Alternate Payee is
entitled to all or a portion of a Participant’s Accounts pursuant to the terms
of a DRO, such Alternate Payee will have the following distribution rights with
respect to such Participant’s Account to the extent set forth pursuant to the
terms of the DRO:

 

(i)                                     payment of benefits in a lump sum, in
cash or Stock, based on the Participant’s investment crediting rates under the
Plan as provided in Section 4.6 and the terms of the DRO, as soon as practicable
following the acceptance of the DRO by the Plan Administrator;

 

(ii)                                  payment of benefits in a lump sum in cash
or Stock, based on the Participant’s investment crediting rates under the Plan
as provided in Section 4.6 and the terms of the DRO, in the first
January following, or in the second January following, but not later than the
second January following, the acceptance of the DRO by the Plan Administrator;

 

(iii)                               payment of benefits in substantially equal
annual or monthly installments, in cash and/or Stock, based on the Participant’s
investment crediting rates under the Plan as provided in Section 4.6 and the
terms of the DRO, over a period of not less than one (1) nor more than fifteen
(15) years from the date the DRO is accepted by the Plan Administrator, but only
if the Alternate Payee has an Account balance in excess of one hundred thousand
dollars ($100,000);

 

(iv)                              payment of benefits in substantially equal
annual or monthly installments, in cash and/or Stock, based on the Participant’s
investment crediting rates under the Plan as provided in Section 4.6 and the
terms of the DRO, over a period of not less than one (1) nor more than fifteen
(15) years beginning the first January following, or the second
January following, the date the DRO is accepted by the Plan Administrator, but
only if the Alternate Payee has an Account balance in excess of one hundred
thousand dollars ($100,000);

 

(v)                                 payment of benefits in substantially equal
annual installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.6 and the terms of the
DRO, over a period of not less than one (1) nor more than fifteen (15) years
from the date the DRO is accepted by the Plan Administrator, but only if the
Alternate Payee has an Account balance in excess of ten thousand dollars
($10,000) and less than one hundred thousand dollars ($100,000); and

 

(vi)                              payment of benefits in substantially equal
annual installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.6 and the terms of the
DRO, over a

 

22

--------------------------------------------------------------------------------


 

period of not less than one (1) nor more than fifteen (15) years beginning the
first January following, or the second January following, the date the DRO is
accepted by the Plan Administrator, but only if the Alternate Payee has an
Account balance in excess of ten thousand dollars ($10,000) and less than one
hundred thousand dollars ($100,000).

 

To the extent that installments will be made solely in cash, such installments
will be made on a monthly or annual basis, as determined above. Installments of
Stock or installments of cash and Stock will be made on an annual basis,
irrespective of the amount of the Alternate Payee’s Account.

 

An Alternate Payee with respect to a DRO that provides for any of the
distributions described in subsections (ii), (iii), (iv), (v) or (vi) above,
must complete and deliver to the Plan Administrator all required forms within
thirty (30) days from the date the Alternate Payee is notified by the Plan
Administrator that the DRO has been accepted. Any Alternate Payee who does not
complete and deliver to the Plan Administrator all required forms and/or whose
DRO does not provide for any of the distributions described in subsections (ii),
(iii), (iv), (v) or (vi) above will receive his benefits in a lump sum according
to subsection (i) above. Unvested RSUs may not be transferred pursuant to a DRO.

 

(b)                                 Any taxes or other legally required
withholdings from payments to such Alternate Payee will be deducted and withheld
by the Employer, benefit provider or funding agent. To the extent amounts are
payable under this Plan in Stock, the appropriate number of shares of Stock
may be sold to satisfy such withholding obligation. The Alternate Payee will be
provided with a tax withholding election form for purposes of federal and state
tax withholding, if applicable.

 

(c)                                  The Plan Administrator will have sole and
absolute discretion to determine whether a judgment, decree or order is a DRO,
to determine whether a DRO will be accepted for purposes of this Section 6.1 and
to make interpretations under this Section 6.1, including determining who is to
receive benefits, all calculations of benefits and determinations of the form of
such benefits, and the amount of taxes to be withheld. The decisions of the Plan
Administrator will be binding on all parties with an interest.

 

(d)                                 Any benefits payable to an Alternate Payee
pursuant to the terms of a DRO will be subject to all provisions and
restrictions of the Plan and any dispute regarding such benefits will be
resolved pursuant to the Plan claims procedure in Article VIII.

 

6.2                               Legal Disability. If a person entitled to any
payment under this Plan is, in the sole judgment of the Plan Administrator,
under a legal disability, or otherwise is unable to apply such payment to his
own interest and advantage, the Plan Administrator, in the exercise of its
discretion, may direct the Employer or payor of the benefit to make any such
payment in any one or more of the following ways:

 

(a)                                  Directly to such person;

 

(b)                                 To his legal guardian or conservator; or

 

23

--------------------------------------------------------------------------------


 

(c)                                  To his spouse or to any person charged with
the duty of his support, to be expended for his benefit and/or that of his
dependents.

 

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

6.3                               Assignment. Except as provided in Section 6.1,
no Participant or Beneficiary will have any right to assign, pledge, transfer,
convey, hypothecate, anticipate or in any way create a lien on any amounts
payable under this Plan. No amounts payable under this Plan will be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their Beneficiaries.

 

--------------------------------------------------------------------------------

End of Article VI

 

24

--------------------------------------------------------------------------------


 

ARTICLE VII
FUNDING

 

7.1                               Funding. Benefits under this Plan will be
funded solely by the Employer. Benefits under this Plan will constitute an
unfunded general obligation of the Employer, but the Employer may create
reserves, funds and/or provide for amounts to be held in trust to fund such
benefits on its behalf. Payment of benefits may be made by the Employer, any
trust established by the Employer or through a service or benefit provider to
the Employer or such trust.

 

7.2                               Creditor Status. Participants and their
Beneficiaries will be general unsecured creditors of their respective Employer
with respect to the payment of any benefit under this Plan, unless such benefits
are provided under a contract of insurance or an annuity contract that has been
delivered to Participants, in which case Participants and their Beneficiaries
will look to the insurance carrier or annuity provider for payment, and not to
the Employer. The Employer’s obligation for such benefit will be discharged by
the purchase and delivery of such annuity or insurance contract.

 

--------------------------------------------------------------------------------

End of Article VII

 

25

--------------------------------------------------------------------------------


 

ARTICLE VIII
ADMINISTRATION

 

8.1                               The PAC. The overall administration of the
Plan will be the responsibility of the PAC.

 

8.2                               Powers of PAC. The PAC will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. In order to effectuate the purposes of the Plan, the PAC will have the
following powers and duties:

 

(a)                                  To appoint the Plan Administrator;

 

(b)                                 To review and render decisions respecting a
denial of a claim for benefits under the Plan;

 

(c)                                  To construe the Plan and to make equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(d)                                 To determine and resolve, in its sole and
absolute discretion, all questions relating to the administration of the Plan
and the trust established to secure the assets of the Plan (i) when differences
of opinion arise between the Company, an Affiliate, the Plan Administrator, the
Trustee, a Participant, or any of them, and (ii)whenever it is deemed advisable
to determine such questions in order to promote the uniform and
nondiscriminatory administration of the Plan for the greatest benefit of all
parties concerned.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

8.3                               Appointment of Plan Administrator. The PAC
will appoint the Plan Administrator, who will have the responsibility and duty
to administer the Plan on a daily basis. The PAC may remove the Plan
Administrator with or without cause at any time. The Plan Administrator
may resign upon written notice to the PAC.

 

8.4                               Duties of Plan Administrator. The Plan
Administrator will have sole and absolute discretion regarding the exercise of
its powers and duties under this Plan. The Plan Administrator will have the
following powers and duties:

 

(a)                                  To direct the administration of the Plan in
accordance with the provisions herein set forth;

 

(b)                                 To adopt rules of procedure and regulations
necessary for the administration of the Plan, provided such rules are not
inconsistent with the terms of the Plan;

 

(c)                                  To determine all questions with regard to
rights of Employees, Participants, and Beneficiaries under the Plan including,
but not limited to, questions involving eligibility of an Employee to
participate in the Plan and the value of a Participant’s Accounts;

 

26

--------------------------------------------------------------------------------


 

(d)                                 To enforce the terms of the Plan and any
rules and regulations adopted by the PAC;

 

(e)                                  To review and render decisions respecting a
claim for a benefit under the Plan;

 

(f)                                    To furnish the Employer with information
that the Employer may require for tax or other purposes;

 

(g)                                 To engage the service of counsel (who may,
if appropriate, be counsel for the Employer), actuaries, and agents whom it
may deem advisable to assist it with the performance of its duties;

 

(h)                                 To prescribe procedures to be followed by
Participants in obtaining benefits;

 

(i)                                     To receive from the Employer and from
Participants such information as is necessary for the proper administration of
the Plan;

 

(j)                                     To establish and maintain, or cause to
be maintained, the individual Accounts described in Section 4.4;

 

(k)                                  To create and maintain such records and
forms as are required for the efficient administration of the Plan;

 

(l)                                     To make all determinations and
computations concerning the benefits, credits and debits to which any
Participant, or other Beneficiary, is entitled under the Plan;

 

(m)                               To give the Trustee of the trust established
to serve as a source of funds under the Plan specific directions in writing with
respect to:

 

(i)                                     making distribution payments, giving the
names of the payees, specifying the amounts to be paid and the time or times
when payments will be made; and

 

(ii)                                  making any other payments which the
Trustee is not by the terms of the trust agreement authorized to make without a
direction in writing by the Plan Administrator;

 

(n)                                 To comply with all applicable lawful
reporting and disclosure requirements of the Act;

 

(o)                                 To comply (or transfer responsibility for
compliance to the Trustee) with all applicable federal income tax withholding
requirements for benefit distributions; and

 

(p)                                 To construe the Plan, in its sole and
absolute discretion, and make equitable adjustments for any errors made in the
administration of the Plan.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform 

 

27

--------------------------------------------------------------------------------


 

such other duties as it may deem necessary, desirable, advisable or proper for
the supervision and administration of the Plan.

 

8.5                               Indemnification of PAC and Plan Administrator.
To the extent not covered by insurance, or if there is a failure to provide full
insurance coverage for any reason, and to the extent permissible under corporate
by-laws and other applicable laws and regulations, the Employer agrees to hold
harmless and indemnify the PAC and Plan Administrator against any and all claims
and causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including, without limitation, costs of defense and reasonable
attorneys’ fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the PAC’s, or any
such person’s commission of fraud or willful misconduct.

 

8.6                               Claims for Benefits.

 

(a)                                  Initial Claim. In the event that an
Employee, Eligible Person, Participant or his Beneficiary claims to be eligible
for benefits, or claims any rights under this Plan, such claimant must complete
and submit such claim forms and supporting documentation as will be required by
the Plan Administrator, in its sole and absolute discretion. Likewise, any
Participant or Beneficiary who feels unfairly treated as a result of the
administration of the Plan, must file a written claim, setting forth the basis
of the claim, with the Plan Administrator. In connection with the determination
of a claim, or in connection with review of a denied claim, the claimant
may examine this Plan, and any other pertinent documents generally available to
Participants that are specifically related to the claim.

 

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

(b)                                  Request for Review. Within ninety (90) days
after receiving written notice of the Plan Administrator’s disposition of the
claim, the claimant may file with the PAC a written request for review of his
claim. In connection with the request for review, the claimant will be entitled
to be represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim.
If the claimant does not file a written request for review within ninety (90)
days after receiving written notice of the Plan Administrator’s disposition of
the claim, the claimant will be deemed to have accepted the Plan Administrator’s
written disposition, unless the claimant was physically or mentally
incapacitated so as to be unable to request review within the ninety (90) day
period.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Decision on Review. After receipt by the
PAC of a written application for review of his claim, the PAC will review the
claim taking into account all comments, documents, records and other information
submitted by the claimant regarding the claim without regard to whether such
information was considered in the initial benefit determination. The PAC will
notify the claimant of its decision by delivery or by certified or registered
mail to his last known address. A decision on review of the claim will be made
by the PAC at its next meeting following receipt of the written request for
review. If no meeting of the PAC is scheduled within forty-five (45) days of
receipt of the written request for review, then the PAC will hold a special
meeting to review such written request for review within such forty-five (45)
day period. If special circumstances require an extension of the forty-five (45)
day period, the PAC will so notify the claimant and a decision will be rendered
within ninety (90) days of receipt of the request for review. In any event, if a
claim is not determined by the PAC within ninety (90) days of receipt of written
submission for review, it will be deemed to be denied.

 

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

 

8.7                               Arbitration. In the event the claims review
procedure described in Section 8.6 of the Plan does not result in an outcome
thought by the claimant to be in accordance with the Plan document, he
may appeal to a third party neutral arbitrator. The claimant must appeal to an
arbitrator within sixty (60) days after receiving the PAC’s denial or deemed
denial of his request for review and before bringing suit in court.

 

The arbitrator will be mutually selected by the Participant and the PAC from a
list of arbitrators provided by the American Arbitration Association (“AAA”). If
the parties are unable to agree on the selection of an arbitrator within ten
(10) days of receiving the list from the AAA, the AAA will appoint an
arbitrator. The arbitrator’s review will be limited to interpretation of the
Plan document in the context of the particular facts involved. The claimant, the
PAC and the Employer agree to accept the award of the arbitrator as binding, and
all exercises of power by the arbitrator hereunder will be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. The costs of arbitration will be paid by the
Employer; the costs of legal representation for the claimant or witness costs
for the claimant will be borne by the claimant; provided, that, as part of his
award, the Arbitrator may require the Employer to reimburse the claimant for all
or a portion of such amounts.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan.

 

29

--------------------------------------------------------------------------------


 

Arbitration decisions will not establish binding precedent with respect to the
administration or operation of the Plan.

 

8.8                               Receipt and Release of Necessary Information.
In implementing the terms of this Plan, the PAC and Plan Administrator, as
applicable, may, without the consent of or notice to any person, release to or
obtain from any other insuring entity or other organization or person any
information, with respect to any person, which the PAC or Plan Administrator
deems to be necessary for such purposes. Any Participant or Beneficiary claiming
benefits under this Plan will furnish to the PAC or Plan Administrator, as
applicable, such information as may be necessary to determine eligibility for
and amount of benefit, as a condition of claiming and receiving such benefit.

 

8.9                               Overpayment and Underpayment of Benefits. The
Plan Administrator may adopt, in its sole and absolute discretion, whatever
rules, procedures and accounting practices are appropriate in providing for the
collection of any overpayment of benefits. If a Participant or Beneficiary
receives an underpayment of benefits, the Plan Administrator will direct that
payment be made as soon as practicable to make up for the underpayment. If an
overpayment is made to a Participant or Beneficiary, for whatever reason, the
Plan Administrator may, in its sole and absolute discretion, withhold payment of
any further benefits under the Plan until the overpayment has been collected or
may require repayment of benefits paid under this Plan without regard to further
benefits to which the Participant or Beneficiary may be entitled.

 

--------------------------------------------------------------------------------

End of Article VIII

 

30

--------------------------------------------------------------------------------


 

ARTICLE IX
OTHER BENEFIT PLANS OF THE COMPANY

 

9.1                               Other Plans. Nothing contained in this Plan
will prevent a Participant prior to his death, or a Participant’s spouse or
other Beneficiary after such Participant’s death, from receiving, in addition to
any payments provided for under this Plan, any payments provided for under any
other plan or benefit program of the Employer, or which would otherwise be
payable or distributable to him, his surviving spouse or Beneficiary under any
plan or policy of the Employer or otherwise. Nothing in this Plan will be
construed as preventing the Company or any of its Affiliates from establishing
any other or different plans providing for current or deferred compensation for
employees and/or Directors. Unless otherwise specifically provided in any plan
of the Company intended to “qualify” under section 401 of the Code, Compensation
and Bonus Deferrals made under this Plan will constitute earnings or
compensation for purposes of determining contributions or benefits under such
qualified plan.

 

--------------------------------------------------------------------------------

End of Article IX

 

31

--------------------------------------------------------------------------------


 

ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN

 

10.1                        Continuation. The Company intends to continue this
Plan indefinitely, but nevertheless assumes no contractual obligation beyond the
promise to pay the benefits described in this Plan.

 

10.2                        Amendment of Plan. The Company, through an action of
the Compensation Committee, reserves the right in its sole and absolute
discretion to amend this Plan in any respect at any time.

 

10.3                        Termination of Plan. The Company, through an action
of the Compensation Committee, may terminate or suspend this Plan in whole or in
part at any time, provided that no such termination or suspension will deprive a
Participant, or person claiming benefits under this Plan through a Participant,
of any amount credited to his Accounts under this Plan up to the date of
suspension or termination, except as required by applicable law and pursuant to
the valuation of such Accounts pursuant to Section 4.6. Notwithstanding any
provision of this Plan to the contrary, upon the complete termination of the
Plan, the Compensation Committee, in its sole and absolute discretion,
may direct that the Plan Administrator treat each Participant as having incurred
a Termination of Employment and to commence the distribution of each such
Participant’s Account to him or his Beneficiary, as applicable, in the
form elected (or deemed elected) by such Participant pursuant to Section 5.1 (or
in the form required by Section 409A of the Code) to the extent that the
commencement of such distribution will not violate section 409A of the Code.

 

10.4                        Termination of Affiliate’s Participation. An
Affiliate may terminate its participation in the Plan at any time by an action
of its governing body and providing written notice to the Company. Likewise, the
Company may terminate an Affiliate’s participation in the Plan at any time by an
action of the Compensation Committee and providing written notice to the
Affiliate. The effective date of any such termination will be the later of the
date specified in the notice of the termination of participation or the date on
which the PAC can administratively implement such termination. In the event that
an Affiliate’s participation in the Plan is terminated, each Participant
employed by such Affiliate will continue to participate in the Plan as an
inactive Participant and will be entitled to a distribution of his entire
Account or a portion thereof upon the earlier of his Scheduled Withdrawal Date,
if any, or his Termination of Employment, in the form elected (or deemed
elected) by such Participant pursuant to Section 5.1.

 

--------------------------------------------------------------------------------

End of Article X

 

32

--------------------------------------------------------------------------------


 

ARTICLE XI
MISCELLANEOUS

 

11.1                        No Reduction of Employer Rights. Nothing contained
in this Plan will be construed as a contract of employment between the Employer
and an Employee, or as a right of any Employee to continue in the employment of
the Employer, or as a limitation of the right of the Employer to discharge any
of its Employees, with or without cause or as a right of any Director to be
renominated to serve as a Director.

 

11.2                        Provisions Binding. All of the provisions of this
Plan will be binding upon all persons who will be entitled to any benefit
hereunder, their heirs and personal representatives.

 

--------------------------------------------------------------------------------

End of Article XI

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this amended and restated Plan has been executed on this
14th day of February, 2006, effective as of January 1, 2006, except as
specifically provided otherwise herein.

 

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

By:

/s/ Debra L. Andonie-Wall

 

 

 

 

       Debra L. Andonie-Wall

 

       Senior Director, Compensation and HRIS

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A(1)

 

LIMITS ON ELIGIBILITY AND PARTICIPATION

 

Section 3.1 of the Tenet 2006 Deferred Compensation Plan (the “Plan”) provides
the Pension Administration Committee (“PAC”) with the authority to limit the
classification of employees of Tenet Healthcare Corporation or its participating
affiliates (collectively the “Employer”) eligible to participate in the Plan at
any time and states that any such limitation will be set forth in this
Exhibit A.

 

--------------------------------------------------------------------------------

(1)  This Exhibit A may be updated from time to time without the need for a
formal amendment to the DCP.

 

A-1

--------------------------------------------------------------------------------